DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive. The Examiner appreciate the time and effort of the Applicant in the compact prosecution of this case. The Applicant however argues that the prior art fails to disclose “a radiator that is suspended inside the nonmetallic frame”. The Examiner disagrees. The word “suspended” has not been given a patentable weight based on the fact that the Applicant has not describe the word different from “former on” as described by the positioning of the radiator of Tani et al. over the nonmetallic frame (Para. 0025, Lines 20-23). 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 12, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani et al. (US 20140087786).
Tani et al. disclose;
Regarding claim 1:
an antenna structure (in Figs. 1 and 6), comprising: a nonmetallic frame (13); a radiator (1) that is suspended inside the nonmetallic frame (13); and a Synthetic Aperture Radar (SAR) sensor (2) that is connected to the radiator (1), where the SAR sensor (2) is configured to detect capacitance between the radiator (1) and a user (Para. 0006, Lines 5-8; Para. 0012, Lines 1-9).
Regarding claim 3:
an antenna feed point (P2); and a first elastic piece (30) that is configured to connect the antenna feed point (P2) to the radiator (1).
Regarding claim 4:
a first isolator unit (defined by L2 and C1 in 4) that is configured to isolate signal interference between the SAR sensor (2) and the radiator (1).
Regarding claim 5:
first isolator unit (defined by L2 and C1 in 4) further comprising: a first inductor (L2); and a first capacitor (C1), wherein the first inductor (L2) is connected in series between the radiator (1) and the SAR sensor (2), a first end of the first capacitor (C1) is grounded, and a second end of the first capacitor (C1) is connected between the SAR sensor (2) and the first inductor (L1).
Regarding claim 12:
electronic equipment (in Figs. 1, 7 and 8), comprising: the antenna structure (in Fig. 1) of claim 1; and a processor (10) that is configured to adjust transmit power of a radio frequency circuit (12) of the antenna structure according to capacitance detected by the SAR sensor (2; Para. 0029, Lines 21-28).
Regarding claim 16:
electronic equipment (in Figs. 1, 7 and 8), comprising: the antenna structure of claim 3; and a processor (10) that is configured to adjust transmit power of a radio frequency circuit of the antenna structure based on capacitance detected by the SAR sensor (2; Para. 0029, Lines 21-28).
Regarding claim 18:
electronic equipment, comprising: the antenna structure of claim 4; and a processor (10) that is configured to adjust transmit power of a radio frequency circuit of the antenna structure based on capacitance detected by the SAR sensor (2; Para. 0029, Lines 21-28).
Regarding claim 20:
electronic equipment, comprising: the antenna structure of claim 5; and a processor (10) that is configured to adjust transmit power of a radio frequency circuit of the antenna structure according to capacitance detected by the SAR sensor (2; Para. 0029, Lines 21-28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 20140087786) in view of Schlub et al. (US 20120214412).
Regarding claim 2:
Tani et al. is silent on that an antenna feed point; and a first elastic piece that is configured to connect the antenna feed point to the radiator.
Schlub et al. disclose (in Figs. 6 and 7) a metallic frame (12) including an opening (see the Fig.), where both the nonmetallic frame (substrate; Para. 0061, Lines 5-7) and the radiator (200) are located inside the opening (See Fig. 6), and the metallic frame (12) is separate from the radiator (200).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the nonmetallic frame representing the substrate and the radiator antenna in the opening of the metallic frame as taught by Schlub et al. into the device of Tani et al. for the benefit of minimizing the amount of space that is consumed in an electronic device for accommodating antenna structures and proximity sensor structures (Para. 0026, Lines 1-3).
Regarding claim 13:
Tani et al. is silent on that further comprising a side frame, wherein both the nonmetallic frame and the radiator of the antenna structure are provided inside the side frame.
Schlub et al. disclose further comprising a side frame (12), wherein both the nonmetallic frame (substrate; Para. 0061, Lines 5-7) and the radiator (200) of the antenna structure (in Fig. 6) are provided inside the side frame (12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the nonmetallic frame representing the substrate and the radiator antenna in the opening of the metallic frame as taught by Schlub et al. into the device of Tani et al. for the benefit of minimizing the amount of space that is consumed in an electronic device for accommodating antenna structures and proximity sensor structures (Para. 0026, Lines 1-3).
Regarding claim 14:
Tani et al. disclose an electronic equipment (in Figs. 1, 7 and 8), comprising: the antenna structure of claim 2; and a processor (10) that is configured to adjust transmit power of a radio frequency circuit of the antenna structure based on capacitance detected by the SAR sensor (2; Para. 0029, Lines 21-28).
Regarding claim 15:
Tani et al. is silent on that further comprising a side frame, wherein both the nonmetallic frame and the radiator of the antenna structure are provided inside the side frame.
Schlub et al. disclose further comprising a side frame (12), wherein both the nonmetallic frame (substrate; Para. 0061, Lines 5-7) and the radiator (200) of the antenna structure (in Fig. 6) are provided inside the side frame (12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the nonmetallic frame representing the substrate and the radiator antenna in the opening of the metallic frame as taught by Schlub et al. into the device of Tani et al. for the benefit of minimizing the amount of space that is consumed in an electronic device for accommodating antenna structures and proximity sensor structures (Para. 0026, Lines 1-3).
Regarding claim 17:
Tani et al. is silent on that further comprising a side frame, wherein both the nonmetallic frame and the radiator of the antenna structure are provided inside the side frame.
Schlub et al. disclose further comprising a side frame (12), wherein both the nonmetallic frame (substrate; Para. 0061, Lines 5-7) and the radiator (200) of the antenna structure (in Fig. 6) are provided inside the side frame (12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the nonmetallic frame representing the substrate and the radiator antenna in the opening of the metallic frame as taught by Schlub et al. into the device of Tani et al. for the benefit of minimizing the amount of space that is consumed in an electronic device for accommodating antenna structures and proximity sensor structures (Para. 0026, Lines 1-3).
Regarding claim 19:
Tani et al. is silent on that further comprising a side frame, wherein both the nonmetallic frame and the radiator of the antenna structure are provided inside the side frame.
Schlub et al. disclose further comprising a side frame (12), wherein both the nonmetallic frame (substrate; Para. 0061, Lines 5-7) and the radiator (200) of the antenna structure (in Fig. 6) are provided inside the side frame (12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the nonmetallic frame representing the substrate and the radiator antenna in the opening of the metallic frame as taught by Schlub et al. into the device of Tani et al. for the benefit of minimizing the amount of space that is consumed in an electronic device for accommodating antenna structures and proximity sensor structures (Para. 0026, Lines 1-3).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 20140087786) in view of Nagumo (US 20130241796).
Regarding claim 6:
Tani et al. disclose a matching circuit (5) that is connected to a radio frequency front end (3) and the radiator (1).
Tani et al. is silent on that a second isolator unit having a first end that is connected to the antenna feed point and a second end that is connected to the matching circuit.
Nagumo discloses (in Fig. 8) a second isolator (X1) unit having a first end that is connected to the antenna feed point (of 22) and a second end that is connected to the matching circuit (32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the second isolator unit and connected with the matching circuit as taught by Nagumo for the benefit of controlling the antenna matching circuit in accordance with an output signal of the sensor (See Abstract; Para. 0009, Lines 9-12; Para. 0017, Lines 6-8).
Regarding claim 7:
Tani et al. disclose the matching circuit (5) includes a second inductor (L11) that is grounded, and the second isolator unit (defined by L11 and C12 in 5) includes a second capacitor (C12) that is connected in series between the antenna feed point (P2) and the second inductor (L11).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 20140087786) in view of Jieshan et al. (CN109088151).
Regarding claim 8:
Tani et al. is silent on that further comprising: a radio frequency switch circuit that is grounded; and a third isolator unit having a first end that is connected to the radio frequency switch circuit and a second end that is connected to the radiator.
Jieshan et al. disclose (in Fig. 3) a radio frequency switch circuit (31) that is grounded; and a third isolator unit (21) having a first end that is connected to the radio frequency switch circuit (31) and a second end that is connected to the radiator (10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the RF switching circuit and connected to the radiator as taught by Jieshan et al. for the benefit of preventing interreference of the signal of the SAR sensor to the operation of the antenna, thereby providing isolation (Para. 0020, Lines 8-10).
Regarding claim 9:
Tani et al. is silent on that a first end of the first isolator unit is connected to the SAR sensor and a second end of the first isolator unit is connected between the third isolator unit and the radiator.
Jieshan et al. disclose a first end of the first isolator unit (70) is connected to the SAR sensor (60) and a second end of the first isolator unit (70) is connected between the third isolator unit (21) and the radiator (10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first isolation unit, the third isolation unit and the SAR sensor as taught by Jieshan et al. into the device of Tani et al. for the benefit of preventing interreference of the signal of the SAR sensor to the operation of the antenna, thereby providing isolation (Para. 0020, Lines 8-10).
Regarding claim 10:
Tani et al. is silent on that a first end of the first isolator unit is connected to the antenna feed point and a second end of the first isolator unit is connected to the SAR sensor.
Jieshan et al. disclose a first end of the first isolator unit (70) is connected to the antenna feed point (See Fig. 3) and a second end of the first isolator unit (70) is connected to the SAR sensor (60).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first isolation unit and the SAR sensor as taught by Jieshan et al. into the device of Tani et al. for the benefit of preventing interreference of the signal of the SAR sensor to the operation of the antenna, thereby providing isolation (Para. 0020, Lines 8-10).
Regarding claim 11:
Tani as modified is silent on that the third isolator unit comprising a third capacitor and a third inductor, wherein: the third capacitor is connected in series between the radio frequency switch circuit and the radiator, a first end of the third inductor is grounded, and a second end of the third inductor is connected between the third capacitor and the radio frequency switch circuit.
Accordingly, it would have been an obvious matter of design consideration to implement the third isolator unit in form of discrete elements comprising inductor and capacitor as contemplated by Jieshan et al. (in Figs. 5 and 6), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845       

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845